DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/16/2019 was filed on the filing date of the instant application. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 21 is objected to because of the following informalities:
The recitation of “a patterned disposition” (claim 21, line 3) is believed to be --the patterned disposition--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the electrocaloric elements" in line 2. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation has been considered as --a plurality of electrocaloric elements--.
Claim 4 recites the limitation "the electrocaloric material" in line 8. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation has been considered as --the electrocaloric film--.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 17-19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Radcliff (US 2017/0030611), Lawless (6,877,325), and further in view of Choi (US 2017/0329436).
Regarding claim 1, Radcliff discloses an electrocaloric module (refer to Figs. 3A and 6), comprising:
an electrocaloric element (308) comprising an electrocaloric film (refer to Fig. 3A below),
a first electrode (refer to Fig. 3A below) on a first surface of the electrocaloric film, and a second electrode (refer to Fig. 3A below) on a second surface of the electrocaloric film; 
a support (332) attached along an edge portion of the electrocaloric film (refer to Fig. 3A), leaving a central portion of the electrocaloric film unsupported film;
a first thermal connection (refer to the exiting arrow as can be seen from Fig. 3A below) configured to connect to a first thermal flow path (refer to Fig. 3A below, wherein the first thermal flow path is considered to be the space where the first thermal connection flows through within the module) between the electrocaloric element and a first space;  
a second thermal connection (refer to the entering arrow as can be seen from Fig. 3A below) configured to connect to a second thermal flow path (refer to Fig. 3A below, wherein the second thermal flow path is considered to be the space where the second thermal connection flows through within the module) between the electrocaloric element and a second space; and

wherein at least one of the first and second electrodes comprises a patterned disposition on the film surface (refer to par. 26, lines 10-12, wherein patterned electrodes may be used).


    PNG
    media_image1.png
    411
    815
    media_image1.png
    Greyscale


While Radcliff discloses the first thermal connection and the second thermal connection, Radcliff fails to explicitly disclose a heat sink and a heat source. 
However, Lawless teaches that it is known in the art of refrigeration, to provide a first thermal connection (60) configured to connect a first thermal flow path between an 
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Radcliff by providing a heat sink and a heat source in view of the teachings by Lawless, in order to be able to transfer heat through the electrocaloric module. 
While Radcliff as modified discloses the use of patterned electrodes, Radcliff as modified fails to explicitly disclose wherein said patterned disposition is of conductive material.
However, Choi teaches that it is known in the art of electrodes, to provide an electrode pattern layer (40) of conductive material (refer to par. 126, lines 1-7), in order to improve electric conductivity.
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Radcliff such that the patterned disposition is of conductive material in view of the teachings by Choi, in order to improve electric conductivity. 

Regarding claim 2, Radcliff as modified discloses a heat transfer system comprising the electrocaloric module of claim 1, a first thermal flow path (refer to annotated Fig. 3A above) between a plurality of electrocaloric elements (refer to the elements 308, Fig. 3A) and a heat sink (50 as taught by Lawless) through the first 

Regarding claim 3, Radcliff as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Radcliff as modified discloses wherein the electrocaloric module comprises a plurality of electrocaloric elements (refer to elements 308) that individually comprise an electrocaloric film, a first electrode on a first surface of the electrocaloric film, and a second electrode on a second surface of the electrocaloric film (refer to Fig. 3A).

Regarding claim 4, Radcliff discloses a method of transferring heat, comprising:
selectively applying voltage (refer to par. 37, lines 1-9, wherein a device applies a field to the regenerators having the electrodes as can be seen from Fig. 3A, in a particular sequence that may be predetermined or developed, therefore, selectively applying voltage) to activate electrodes (324) on first and second surfaces of an electrocaloric film (refer to Fig. 3A), wherein the electrocaloric film is supported along an edge portion of the elctrocaloric film (by means of posts 332) and unsupported along a central portion of the electrocaloric film (refer to Fig. 3A), and at least one of the electrodes comprises a patterned disposition on the film surface (refer to par. 26, lines 10-12, wherein patterned electrodes may be used); and 
in coordination with application of voltage to the electrodes, transferring heat to the electrocaloric film and from the electrocaloric film (refer to the flowing heat transfer fluid direction as can be seen from Fig. 3A).
While Radcliff discloses transferring heat to and from the electrocaloric material, Radcliff fails to explicitly disclose transferring heat from a heat source to the electrocaloric material and from the electrocaloric material to a heat sink.
However, Lawless teaches that it is known in the art of refrigeration, to provide in coordination with application of voltage to electrodes (22), transferring heat from a heat source (40) to an electrocaloric film (20) and from the electrocaloric film (20) to a heat sink (50), in order to transfer heat from the thermal load to the heat sink (refer to col. 2, lines 49-51).

While Radcliff as modified discloses the use of patterned electrodes, Radcliff as modified fails to explicitly disclose wherein said patterned disposition is of conductive material.
However, Choi teaches that it is known in the art of electrodes, to provide an electrode pattern layer (40) of conductive material (refer to par. 126, lines 1-7), in order to improve electric conductivity.
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Radcliff such that the patterned disposition is of conductive material in view of the teachings by Choi, in order to improve electric conductivity.

Regarding claims 5 and 6, Radcliff as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Radcliff as modified discloses wherein the first and second electrodes are on opposite sides of the electrocaloric film (refer to Fig. 3A), but fails to explicitly disclose wherein the first and second electrodes are on the same side of the electrocaloric film.
However, applicant has not disclosed that having the electrodes on the same side of the film solves any stated problem, indicating simply that the electrodes 36 and 
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Radcliff such that the first and second electrodes are on the same side of the electrocaloric film because it appears to be an arbitrary design consideration which fails to patentably distinguish over Radcliff.

Regarding claim 7, Radcliff as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Radcliff as modified discloses wherein the patterned disposition of conductive material comprises a plurality of areas on the electrocaloric film surface comprising the conductive material separated by non-conductive spacer areas on the electrocaloric film (refer to Fig. 1 below by Choi).


    PNG
    media_image2.png
    208
    546
    media_image2.png
    Greyscale


Regarding claim 8, Radcliff as modified meets the claim limitations as disclosed above in the rejection of claim 7. Further, Radcliff as modified discloses the plurality of areas on the electrocaloric film surface comprising the conductive material, but fails to explicitly disclose spaced apart by a dimension of 0.1 times the film thickness to 10 times the film thickness.
However, it appears that the electrocaloric module of Radcliff as modified would operate equally well with the plurality of areas on the electrocaloric film surface being spaced apart by a dimension of 0.1 times the film thickness to 10 times the film thickness. Further, applicant has not disclosed that the range claimed solves any stated problem, indicating simply that the spacing between areas comprising the conductive material can be in a range with a low end of 0.1 times the film thickness, or 10 times the film thickness, or 0.2 times the film thickness, and an upper end of 5 times the film thickness, or 0.5 times the film thickness, or 2 times the film thickness.
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Radcliff such that the plurality of areas on the electrocaloric film surface are being spaced apart by a dimension of 0.1 times the film thickness to 10 times the film thickness because it appears to be an arbitrary design consideration which fails to patentably distinguish over Radcliff as modified.

Regarding claim 9, Radcliff as modified meets the claim limitations as disclosed above in the rejection of claim 7. Further, Radcliff as modified discloses the plurality of areas on the electrocaloric film surface comprising the conductive material, but fails to 
However, it appears that the electrocaloric module of Radcliff as modified would operate equally well with the plurality of areas on the electrocaloric film surface being spaced apart by a dimension of 0.2 times the film thickness to 5 times the film thickness. Further, applicant has not disclosed that the range claimed solves any stated problem, indicating simply that the spacing between areas comprising the conductive material can be in a range with a low end of 0.1 times the film thickness, or 10 times the film thickness, or 0.2 times the film thickness, and an upper end of 5 times the film thickness, or 0.5 times the film thickness, or 2 times the film thickness. 
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Radcliff such that the plurality of areas on the electrocaloric film surface are being spaced apart by a dimension of 0.2 times the film thickness to 5 times the film thickness because it appears to be an arbitrary design consideration which fails to patentably distinguish over Radcliff as modified.

Regarding claim 10, Radcliff as modified meets the claim limitations as disclosed above in the rejection of claim 7. Further, Radcliff as modified discloses the plurality of areas on the electrocaloric film surface comprising the conductive material, but fails to explicitly disclose spaced apart by a dimension of 0.5 times the film thickness to 2 times the film thickness.

Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Radcliff such that the plurality of areas on the electrocaloric film surface are being spaced apart by a dimension of 0.5 times the film thickness to 2 times the film thickness because it appears to be an arbitrary design consideration which fails to patentably distinguish over Radcliff as modified.

Regarding claim 11, Radcliff as modified meets the claim limitations as disclosed above in the rejection of claim 7. Further, Radcliff as modified discloses wherein the plurality of areas on the electrocaloric film surface comprising the conductive material are configured as a plurality of linear extensions of conductive material along the film surface separated by spacer areas (refer to Fig. 1 below by Choi). 


    PNG
    media_image3.png
    208
    546
    media_image3.png
    Greyscale


Regarding claim 17, Radcliff as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Radcliff as modified discloses the supported edge portion of the electrocaloric film (by means of 332 as can be seen from Fgi. 3B), but fails to explicitly disclose wherein the supported edge portion extends completely around the edge of electrocaloric film.
However, it has been held that absent persuasive evidence that the particular configuration of a device (in the instant case, extending completely around the edge) are significant, then to change the shape of the device would be a matter of choice of a person having ordinary skill in the art.
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Radcliff such that the supported edge portion extends completely around the edge of the electrocaloric film, since it would be a matter of choice of a person having ordinary skill in the art.

Regarding claim 18, Radcliff as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Radcliff as modified discloses 


    PNG
    media_image4.png
    311
    571
    media_image4.png
    Greyscale


Regarding claim 19, Radcliff as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Radcliff as modified discloses wherein the electrocaloric film is square or rectangle shaped (refer to annotated Fig. 3B above) and the supported edge portion of the electrocaloric film extends along all sides of the square or rectangle (by means of posts 332).

Regarding claim 21, Radcliff as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Radcliff as modified discloses .

Allowable Subject Matter
Claims 12-15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M VAZQUEZ whose telephone number is (571)272-0611.  The examiner can normally be reached on M-F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/ANA M VAZQUEZ/Examiner, Art Unit 3763